 BROOKLYN UNION GAS CO.The Brooklyn Union Gas CompanyandLocal 101,UtilityDivision,TransportWorkers Union ofAmerica,AFL-CIO. Cases 29-CA-13533-2and 29-CA-13825September 18, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn May 31, 1989, Administrative Law JudgeEdwin H. Bennett issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified and set forth in full below.2ORDERThe National LaborRelationsBoard adopts therecommendedOrder of theadministrative lawjudge asmodified and set forth in full below andorders thatthe Respondent,The Brooklyn UnionGas Company, Brooklyn, New York, its officers,agents, successors,and assigns, shall1.Cease and desist from(a)Refusing to bargaincollectivelywith Local101,UtilityDivision, Transport Workers Union ofAmerica, AFL-CIO byrefusingto furnish it withthe following information:(1) Specificreasonsfor the removal of em-ployees inthe appropriatecontract unit fromdues checkoff and theirtransferto nonunit po-sitions, includinga description of the newly as-signed job;(2)A list of allmanagementjob titles;(3)A job descriptionof all management jobtitlesbelowthe level ofassistant departmenthead,the numberof personsin each of thosejobs,and their names.(b) In any likeor related manner interferingwith,restraining,or coercing employees in the ex-' In sec. II, B, par.2, the judge stated that at the time of the 1977 arbi-tration proceeding,the Union withdrew its demand to include 47 classifi-cations in the bargaining unit. In par.10 of the discussion section, thejudge stated that the Union withdrew 41 classificationsWe find that therecord shows the correct number is 47.This inadvertent error does notaffect the result in this case.The Respondent has excepted to the judge's remedy, which is broad-er than the traditional remedy.We find that under the circumstances ofthis case the traditional remedy is appropriate,and we have modified theOrder to reflect this.591ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Furnish the Union in writing the followinginformation:(1) Specific reasons for the removal of em-ployees in the appropriate contract unit fromdues checkoff and their transfer to nonunit po-sitions,including a description of the newly as-signed job;(2)A list of allmanagementjob titles;(3)A job description of all management jobtitlesbelow the level of assistant departmenthead,the number of persons in each of thosejobs, and their names.(b)Post at its Brooklyn, New York facilitiescopies of the attached notice marked"Appendix."sCopies of the notice, on forms provided by the Re-gionalDirector for Region 29, after being signedby theRespondent'sauthorized representative,shallbe postedby theRespondent immediatelyupon receipt and maintainedfor 60consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered,defaced,or covered by any othermaterial.(c)Notify theRegionalDirectorinwritingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.' If this Orderis enforced by a judgmentof a UnitedStates court ofappeals, the words in the notice reading"Posted by Order of theNation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United States Courtof AppealsEnforcingan Order ofthe NationalLaborRelations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join,or assistany unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tection296 NLRB No. 85 592DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTo choose not toengage inany of theseprotected concerted activities.WE WILL NOT refuse to bargain collectively withLocal 101, Utility Division, TransportWorkersUnion of America, AFL-CIO as the exclusive rep-resentative of our employees in the appropriatecontract unit by failing and refusing on request tofurnish it with the following information:(a) Specific reasons for the removal of em-ployees in the appropriate contract unit fromdues checkoff and their transfer to nonunit po-sitions, including a descriptionof the newly as-signed job;(b) A listof all managementjob titles;(c)A job descriptionof all management jobtitlesbelow the level of assistant departmenthead,number of persons in each of those jobs,and their names.WE WILL NOT in anylikeor related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL furnish Local 101, Utility Division,TransportWorkers Union of America, AFL-CIOthe following information:(a) Specific reasons for the removal of em-ployees in the appropriate contract unit fromdues checkoff and their transfer to nonunit po-sitions, including a descriptionof the newly as-signed job;(b) A listof all managementjob titles;(c)A job descriptionof all management jobtitlesbelow thelevel of assistant departmenthead,number of persons in each of those jobs,and their names.THE BROOKLYN UNION GAS COMPANYAprilWexler, Esq.,for the General Counsel.Alvin Adelman, Esq. (Cullen & Dykman),for the Re-spondent.DECISIONSTATEMENT OF THE CASEEDWIN H. BENNETT,Administrative Law Judge. OnMarch 23, 1989, a hearing was held before me on twocomplaints that had issued on June 30,1988, and January27, 1989, and thereafter were consolidated for hearing.Taken together,the complaints allege that The BrooklynUnion Gas Company(Respondent or Company) unlaw-fully had refused to furnish various categories of infor-mation and data toLocal 101, UtilityDivision,Trans-portWorkers Union of America, AFL-CIO (Union orCharging Party)upon its request.The proceeding wasinitiatedby thefiling of chargesby theUnion in Case29-CA-13533-2 on May 2, 1988,and in Case 29-CA-13825 on December 13, 1988.The Respondent denies that it violated Section 8(a)(5)and (1) in the manner so alleged and offers several af-firmative defenses including, inter alia,that certain of theinformation either was furnished in an adequate form orwas knownto theUnion, and that other information wasnot relevant or necessary to the Union's functioning asbargaining representative.On the entirerecord,including my observation of thewitness, and after due considerationof the briefs filed bythe parties,Imake the followingFINDINGS OF FACTI.JURISDICTIONThe Respondent is located in the Borough of Brook-lyn, city and State of NewYork,where it is engaged inthe sale and distribution of natural gas and related prod-uctsfrom whichitannually derives revenues in excess of$250,000.It also has annual purchases of natural gas andotherproducts in excessof $50,000 directlyfrom enter-prises located outsideNew York State.It is admitted andIfind that Respondent is an employer engaged in com-merce within the meaning of Section2(2), (6), and (7) ofthe Actand further that the Union is a labor organiza-tion within the meaning of Section2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA. The UnitSince 1942, Respondent has recognized the Union asthe representative of all its physical and clerical employ-eesworking in and,permanently assigned to the Bor-oughs of Brooklyn and Queens,New York,as more spe-cifically described in a series of successive collective-bar-gaining agreements,the most recentof whichis effectiveby its terms for the period October 15, 1986, throughOctober15, 1989.The Unionreceived a Board certifica-tion in this unit following an election in April 1959 con-ducted pursuant to Board direction reported at 123NLRB 441(1959),which certification subsequently wasclarified inBrooklynUnionGasCo.,129NLRB 361(1960), to include employees added as a result of Re-spondent's consolidation with another gas company. Ex-cluded from the certified unit are all(123NLRB at447):1. .. executives,superintendents, heads of depart-ments, foremen,skilled technical employees in thechemical laboratories other than those who have bymutual agreement in the past been included in thebargaining unit, confidential employees,guards, andall supervisors as defined in the Act.An examination of the current contract indicates that inexcess of 150 job classifications are included in the unitencompassing technical, white collar, blue collar, skilledand unskilled titles.IThe excludedcategoriesalso are repeated in Art 1(2) of thecurrentagreement. BROOKLYN UNION GAS CO.Notwithstanding the foregoing,Respondent denies thatthe Union is the exclusive representative of its employeesin an appropriate unit within the meaning of Section 9(a)of the Act, basedon an assertion that the unit impermis-siblymixes guards(presumably as defined in Sec.9(b)(3)of theAct) with nonguards.Respondent,however, didnot offerany evidence to support that assertion and con-sequently it need not be considered.Accordingly, inlight of thecontinuous bargaining history and Board cer-tification,Ifind,as alleged in both complaints,that theUnion is, by virtueof Section9(a) of the Act,the exclu-sive representative in an appropriate unit of employees asmorefully describedin the current collective-bargainingagreement between the parties.B. The ViolationIn January 1988 (all dates are in 1988 unless stated oth-erwise)a new union president,Marcia Spinowitz, tookoffice.Therewere then outstanding many unresolvedgrievances involving personnel actions of various kindsnecessitating frequentmeetings between Spinowitz andher staff with the Company's assistant director of indus-trial relations,Francis J. Katulak, andCompany CounselAlvin Adelman.Spinowitz had been employed by theCompany formore than 20 years in the accounting de-partment and had been on the Union's executive board in1977 when theparties resorted to arbitration to resolvethe Union's claim that bargaining unit work was beingperformed by nonunit employeesina variety of jobtitles, including many classified as managerial or supervi-sory.Spinowitz,an articulate,concerned,and knowl-edgeable unionofficial,impressed me as being thorough-ly familiar with company operations to the extent thattheyhad an impact on unit work.She knew that some unit work had been lost in 1986 asa result of the closingof the Company's Synthetic Natu-ralGas(SNG) plant, theprecise number is not entirelyclear, and that a few unit positions were trimmed as aresult of increased clerical hoursprovided for by the Oc-tober 1986 contract,a figure again not precisely delineat-ed inthe record.However, she was convinced that theseevents did not, and could not, account for the shrinkingof theunit fromabout 2400employees in 1986 to 2116 inOctober 1987and the further shrinkage to under 2000 inFebruary1988.Her sensitivity to the loss of unit workand belief that it might be attributed to a siphoning ofunitworkto nonunit positions was heightened by herknowledge of and participationin the 1977arbitration. Inthat award,the arbitrator rejected company contentionsthat some 31 excluded positions were eithersupervisory,professional, protective,or confidential and found insteadthat theduties of these jobs were such as to warranttheir inclusion in the unit.Althoughsome 47 additionalclassifications also had been in dispute,theUnion hadwithdrawn its demand to include them,but only for aperiod of 5 years.Thus, itwas that Spinowitz came to believe that theCompany once again was eroding the unit by assigningunitwork to excluded classificationsheld by transferredunit employees or new hires,a belief confirmed in hermindby periodicreports furnishedby the Company tothe Union regarding employeeson dues checkoff. These593reports furnished on a weekly basis, although not alwayson time, show the names of unit employees for whomcheckoff has ceased together with one of several nota-tions for such action,e.g., employment terminated,retire-ment,leave of absence,or, in some cases, transfer of theemployee to a nonunit position.However, the nonunitposition is not identified on the report and no details ofany sort, beyond the cryptic remark"from bargaining tonon-bargaining,"are furnished.In addition,Spinowitzalsoobserved nonunit employees actually performingunit work.In sum,Spinowitz was aware that unit mem-bership was shrinking,that in the past the Company hadassigned unit work to nonunit employees whom it desig-nated as managerial or supervisory, and that the Compa-ny continued to transfer or reclassify unit employees intononunit positions.Itwas in this context, and for these reasons,that start-ing in mid-February or March, at the regular and ongo-ingmeetings being held with Katulak and Adelman,Spinowitz began her repeated efforts to obtain from theCompany information she believed would be helpful indetermining if her fears of unit erosion were well found-ed and, if so, to pursue remedial action.On numerous oc-casions until about October, she expressed her beliefs toKatulak and Adelman that the Company was dissipatingthe unit by improperly classifying unit positions as "man-agerial"and filling these nonunit positions with newhires or transferred unit employees.She explained herreasons for these opinions including the history and cir-cumstances of the 1977 arbitration award.The information requestedby theUnion fell into twobroad categories.First, the Union asked for more de-tailed and specific information for the removal of unitemployees from checkoff including the reasons for eachand every transfer and a description of the newly as-signed jobs.The Company repeatedly declined tocomply with these requests explaining only that the in-formation already supplied,i.e., that a unit employee nolongerwas in the unit, was adequatefor the Union'sneeds.Spinowitz' second request was for job descriptions forallmanagement jobs below the level of assistant depart-ment head,because as noted above, of the Union's beliefthat such jobs might include functions properly fallingwithin the unit.Respondent rejected this demand on theground that information regarding management jobs wasnot the businessof the Union.In what canonly be con-sidered a nonresponse,Respondent also stated that it ob-jected to furnishing a job description for the companypresident,which of coursewas not requested.During these oral exchanges,reference often was hadto severalwritten requests for information by Unioncounsel and responsesby companycounsel.On February11, the Union wrote Respondent that:Local 101believes that sinceArbitrator Cohen'saward of September1977, a numberof new em-ployees have beenhired by the Brooklyn UnionGas into "management" jobs whichshould bewithinLocal 101'sbargaining unit.In order forLocal 101 to properlyevaluate this question we will 594DECISIONS OF THENATIONALLABOR RELATIONS BOARDrequire certain information from the Company, instages.The firstinformation Local 101 needs is a listingof the presently existing management job classifica-tions in each of the Company's departments. Wewould appreciate receiving a distinct list of manage-ment classifications for each department.I am sure that I do not need to remind you thatthe NLRB required the Company to supply similarinformation in its September 11, 1975 decision re-ported at 220 NLRB No.38, since the status of em-ployees as being unit or non-unit employees is amandatory subject of bargaining.On March 18,not having received a reply, the Unionsent a letter warning that NLRB charges would be filedif a response was not forthcoming.In addition, the Unionstated that:we have learned that a number of Local 101 dues-paying members have been removed from the duescheck-off list. Please supply us with information asto the reasons why each unit employee so removedhas been removed from the dues check-off duringthe period December 1, 1987 to the present.Finally, on April 19, Respondent replied as follows:This is in response to your letters of February 11andMarch 18, 1988 requesting "a listing of thepresently existing management job classifications ineach of the Company's departments."You indicate that this request is prompted byLocal 101's belief thatsinceSeptember, 1977, anumber of new employees have been hired by theCompany into management jobs which should bewithin Local 101's bargaining unit.We believe theinquiry will be more focused if you would specifytheparticularpost-1977 employees or positionswhich are of concern to Local 101. Our suggestionismade without conceding that the Company is ob-ligated to provide this information or that thesematters are mandatory or appropriate subjects ofbargaining.You should be aware that it is the Company'sview(a) that all present management positions areproperly excluded from the bargaining unit, and (b)that if the situation were to be examined,itwouldbe obvious that there are a number of present bar-gaining unit positions which should be excludedfrom the bargaining unit.If you would like to meet to discuss the particu-lar post-1977 employeesor positionswhich are ofconcern to Local 101, please let us know.The Union replied on April 25 stating:Yourresponse is wholly inadequate.Our requestis simple and straightforward.We request a list ofallmanagement positions by department.After re-ceiving such a list we can eliminate managementpositionswhich clearly fall outside of the bargain-ing unit fromany furtherrequests for information.Our February 11, 1988 request specifically asked forpreliminary information.Without a prior list of allmanagement positions,the union cannot narrowdown the scope of our request.Finally, the fact that it took over two months forthe company to respond to such a simple request,and even then failed to provide any of the requestedinformation,isdisturbing.We expect in the futurethat you will be more forthcoming.Respondentdid not replyinwriting and, as notedabove, did not respond to the Union's satisfaction duringthenumerous conversations between Spinowitz andCompany Representatives Katulak and Adelman.Conse-quently, on October 3 the Union sent another letter toRespondent stating its belief that "unit accretion ... hasoccurred over the last ten years" and it therefore wasmaking the following additional request for information:1.The job descriptions of all presently existingmanagement job classifications in each of the Com-pany's departments.The documents we are lookingfor need not be entitled "job description." They canbe letters,memos, manuals,or charts which de-scribe particular jobs.2.Thenumber of persons holding each presentlyexisting managementjob classification in each of theCompany's departments.3.Thename of the persons holding each present-ly existing management job classification in each ofthe Company's departments.The Company did not reply and this litigation ensued.DiscussionThe information requested by the Union falls into twobroadcategories.The firstconcerns information regard-ing employees in the unit who were removed from theunite for any one of several cryptically stated reasons as-signed by the Company.Here,the Union simply request-ed the underlying reasons in greater detail for the remov-al and if the employee was transferred to a nonunit jobthe Union sought a job description of the new job to de-termine if the transfer included unit work along with theunitemployee. The Company refused the request on theground that the Union was furnished all the informationitwas entitled to receive, i.e., the information thatprompted the Union's request in the first place, namely,that an employee was transferred.The second broad category was for information con-cerning nonunit jobs,towit, a list of all managementtitles below assistant department head(a generic classifi-cation not specifically excluded from the unit descrip-tion),a description of those jobs, the number and namesof individuals holding those jobs. The Company rejectedthese requests and its answers to the complaints specifiesseveral reasons in justification including that the informa-tion is not relevant,the Union waived any right it might2Discontinuanceof dues checkoffis tantamountto removal from theunit BROOKLYN UNION GAS CO.have, the request is overbroad,and that the Union didnot furnish a legitimate basis for its request.We begin the analysis by setting forth certain well-set-tled principles governing the issues raised in this casewhich only recently were restated inIslandCreek CoalCo., 292NLRB 480, 487, 488 (1989) (citations omitted):The Act requires an employer to furnish informa-tion requested by a union that is the bargaining rep-resentative of its employees if there is a probabilitythat the information is relevant and necessary to theunion in carrying out its statutory duties and re-sponsibilities as the employees'bargaining represent-ative. . . . Thoseduties and responsibilities includethe filing and processing of grievances.. . . Al-though information that is not relevant to theunion's purposes need not be furnished,the standardfor assessing relevance is a liberal,discovery-typestandard. . . .The Board inOhio Powerformulatedthe following test for evaluating the relevance ofbroad categories of requested information:Where the information sought covers the termsand conditions of employment within the bar-gaining unit, thus involving the core of the em-ployer-employee relationship,the standard of rel-evance is very broad,and no specific showing isnormally required;but where the request is forinformationwith respect to matters occurringoutside the unit, the standard is somewhat nar-rower(aswhere the precipitating issue or con-duct is the subcontracting of work performableby employees within the appropriate unit) andrelevance is required to be somewhat more pre-cise... .The obligation is not unlimited. Thuswhere the information is plainly irrelevant to anydispute there is no duty to provide for it.The Union's request for information regarding removalof unit employees from dues checkoff and consequentlyfrom the bargaining unit plainly falls within the area ofpresumptively relevant information as it involves thevery integrity of the unit.The Union is not required,under the foregoing rules, to demonstrate a specificshowing of relevance.Nothing could be plainer on itsface that the information requested here concerns thevery existence of the unit.In its letter of March 18 theUnion asked for specific reasons why employees were re-moved from checkoff and this request was repeatedorally many times thereafter through October. Addition-ally, the Union demanded job descriptions for the posi-tions to which unit employees had been transferred.Since this involves a request for information concerningwork performed by a unit employee, that informationsimilarly bears a stamp of presumptive relevance,albeitthe job description requested is, on its face, a job outsidethe unit,at least by company definition. However, theUnion is not obligated to accept the Company's assertionat face value that a unit employee suddenly converted toa nonunit one.CherokeeCulvert Co.,262 NLRB 917, 926(1982).The Union is entitled to determine for itself ifthat conduct was bona fide or an act of legerdemain.595But even if such presumption is not applied,the rel-evance ofthat informationto the Union's role as repre-sentativeof the unitisdemonstrably clear.It is an inte-gral part ofthe information concerningthe reasons fortransferring the employee outside the unit and manifestlyrelatedto thebroader issue of preserving unitwork. Thepossibilitythat the transferred unit employee might con-tinue to perform unitworkin thenew jobisclear andpresent and theUnion certainlyis entitled to receive allinformation to enableit todeterminefor itself whetheror not the "new" job simplyis a rose by another name.The need for suchinformation is self evident, and in anyevent Spinowitzadequatelyexplainedthe needtoKatu-lak and Adelman.Respondent consistently has refusedto furnish the in-formation maintainingthat by notifying the Union of thebarefact thatan employee was removedfrom the check-off it furnishedadequate informationto the Union andsatisfiedits statutoryobligation.Thatposition is patentlywithoutmerit.The information thatwas furnished servedonly to triggerthe needfor the additionalinformationrequestedby the Union.Respondent'sactionswere incontravention of, and not in satisfaction of, its obligationsimposed by the Act and by notaccedingto the Union'srequest forinformation regardingthe removal of unitemployeesfrom checkoff.Respondent violated Section8(a)(5) as alleged in the complaint.The second category of information requested by theUnionconcernswork performed by employeesoutsidethe bargaining unit.The Companyisunder no statutoryobligationto furnish suchinformation unless the informa-tion is shownto be relevantto bargainable issues and itcan be determinedfromallthe surrounding circum-stances thattheCompanywas informed,or otherwisewas aware,of the relevance of the informationrequest-ed.Island Creek Coal Co.,supra;NLRB v. Rockwell-Standard Corp.,410 F.2d 953 (6th Cir. 1969). Further-more, in assessingthe Union's legitimate need for non-unit information,the Unionmusthavemore than a meresuspicionthat the Company has divertedunitwork. Itmust havean objectiveand reasonablebasis on which toconclude thatthe information is necessary.SheratonHartford Hotel,289 NLRB 463 (1988).Reference to thecircumstancesof the casewill determinewhether or notthe Unionhas a genuine concern and need forthe infor-mation to enable it to intelligently function as the statuto-ry representativeas opposed to some abstract interest inthe information.Curtiss-Wright Corp. v.NLRB,347 F.2d61, 69 (3d Cir. 1965).We turnto an application of these general principles tothe Union's request for a listing of all management jobclassifications in each department,a job description forsuch classifications,the number of personsin those jobsand their names.The evidenceis substantial and persua-sive thatthe Unionhad a genuine and highly reasonablebasisfor believing the Companywas dissipating unitwork, that the informationrequested was pertinent andrelevant tothis fear,and theCompany clearlywas awareof the basis for the Union's concernand the relevance ofthe information. 596DECISIONSOF THE NATIONALLABOR RELATIONS BOARDInitially,we consider the fact that this request was notmade in a vacuum but rather in context of a long stand-ing dispute between the parties predicated on the Union'scomplaint that unit work was being performed in nonunitpositions including those classified asmanagerial. InBrooklyn Union Gas Co.,220 NLRB 189 (1975),the his-tory of that dispute as far back as 1971 is detailed.Indeed,in that very case, the Board concluded the Com-pany had unlawfully refused to furnish the Union variousdata,including job descriptions,pertaining to nonunit(including supervisory)employees,because that informa-tionwas shown to be relevant to the administration ofthe contract,preparation for possible arbitration, andfuture negotiation.At that time the parties had a contrac-tually established committee to try and resolve unitplacement disputes.In its February 11 letter requesting the nonunit infor-mation at issue here, the Union reminded the Companythat the aforesaid Board decision required production ofthe similar information presently being requested. Thus,the Company was put on notice that many of the sameconcerns which justified disclosure in 1975 still werepresent.Again,in 1977 claims of unit erosion led to anarbitrator's award confirming the Union's worst fearsthat the Company had in fact siphoned away unit workby assigning the duties to 31 nonunit job titles(includingpurported supervisory ones).An additional 41 positionsalso in dispute at that time,had been withdrawn fromthe arbitration by the Union which agreed not to contestthem but only for a 5-year period. Thus, those jobs re-mained a potential source of future conflict.Here again,when the Union made its present demand for informationitconfronted the Company with the facts of the arbitra-tion,thereby raising the consciousness of the Companyto the needs and requirements of the Union. Nor was thisan exercise in abstract metaphysics for the simple fact isthat the number of unit employees was steadily decliningwithout any immediate apparent legitimate justification.In addition,the Company's own conduct regarding thesteady removal of employees out of the unit reinforcesthe case against it. By not responding to the Union's re-questforobviouslynecessary information regardingthese actions and by delaying more than 2 months in re-sponding to the Union'srequests,theCompany gaveample reason to believe that it was concealing facts thatwould support a union claim of improper unit dissipa-tion.The Company letter of April 19 somewhat disin-genuously asked the Union to particularize its demandfor nonunit job information. Of course, if the Unionknew where the unit work was hidden, it wouldn't havesought information in the first place but presumablywould have undertaken some remedial action to recap-ture the work. In effect, the Company would first re-quire the Union to prove that it has a meritorious claimbefore it can obtain the very information it requires inorder to intelligently decide whether or not to pursuethe claim in the first instance.This approach is contraryto established law for the cases are quire clear that theemployer has a fundamental obligation to furnish infor-mation judged relevant under a liberal discovery-typestandardwhich decides nothing about the merits of aparticular controversy. SeeWestinghouse Electric Corp.,239 NLRB 106 (1980), modified on other grounds subnom.ElectricalWorkers IUE v. NLRB,648 F.2d 18(D.C. Cir.1980).Finally, it is evident that the nonunit information re-quested bore directly on,and was supplemental to, if notan integral part of,the data sought regarding the remov-alof unit employees.The presumption of relevance re-garding the unit information in some measure attaches tothe nonunit information as well.In both cases, what is atstake is the integrity of the bargaining unit which is atthe core ofthe parties'relationship.In circumstances lesscompelling than those present here, it has long been thecase that justification exists for requiring an employer tofurnish nonunit information similar towhat the Union re-quested here.3Goodyear Aerospace Corp.,157 NLRB 496(1966), enfd. 388 F.2d 673 (6th Cir. 1968);BrooklynUnion Gas Co.,supra.In sum,the record amply supports conclusions that allthe nonunit information requested is required by theUnionto intelligentlycarry outits role as bargainingrepresentative because itdirectlyrelates to a bargainableissue, namely the preservation of the unit;that such in-formation most probably is relevant to consideration ofthat question;that the Union had more than a mere sus-picion but rather had a reasonable,well-founded beliefthat the unit was being eroded by the device of assigningunitwork to management positions;that the Companyknew by the very nature of the requests as well as bydirect communication from the Union of the reasons forthe requests;and that the Company has no legally recog-nized excuse for declining to furnish the information.Therefore, the Company violated Section 8(a)(5) and (1)by refusing to furnish the information requested concern-ing management positions as alleged in the complaint.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct.2.Local 101, UtilityDivision,TransportWorkersUnion of America,AFL-CIO (Union)is a labor organi-zation within the meaning of Section2(5) of the Act.3.The Unionis,and at all times material has been, byvirtue of Section 9(a) ofthe Act, theexclusive collec-tive-bargaining representative of Respondent's employeesin an appropriate bargaining unit as defined more fully inthe current collective-bargaining agreement between theparties(the contract unit).4.Since on or about various dates between Februaryand October 1988, Respondent continuously has failedand refused to provide the Union with the following in-3 I am mindful that the Company's delaying tactics in replying to thevarious union requests are not separately alleged as violations and theforegoing discussion is not to be viewed as suggesting that such conductconstitutes independent violations of the Act However,that conduct aswell as the history described here cannot be ignored in assessing the alle-gations of the complaint I note also that when the Union warned itwould file charges with the Board to secure its right to the informationthe Company responded that it would"be a fruitless adventure becausethey take too long"Ishall recommend a remedy broad enough to meetthe Company's concern that Board action is ineffective and to take intoaccount the Company's prior similar violation. BROOKLYN UNION GAS CO.597formation thereby violating Section 8(a)(5) and(1) of theAct.(a) Specific reasons for the removal of employees inthe appropriate contract unit from dues checkoff andtheir transfer to nonunit positions,including a descriptionof thenewly assigned job;(b) a list of all management job titles;(c)a job description of all management job titlesbelow the levelof assistant department head,the numberof persons in eachof those jobs,and their names.5.The aforesaidunfairlaborpracticesaffectcommercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfairlaborpractices I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the purposesof the Act. Specifi-cally, I will recommend that Respondent be ordered toprovidethe information already requested of it as setforthin Conclusionsof Law 4,as well as the same infor-mation if requestedby the Union in the future. TheUnion's access to this data must be assured because thereassignment of unit employees or siphoning of unitworkisnot an event fixed in time but rather is conductof anongoing nature.If the remedywas limited to pastrequests alone this litigationwould be rendered almostmeaningless.In addition,the circumstances require aremedy broad-er than the traditional furnishingof precisely identifiedinformation.ThisRespondent has beenfound by theBoardto have unlawfully failed to providevery similarinformationitunlawfullywithheldin this case (220NLRB 189),an arbitratorhas concluded thatbargainingunitwork was funnelled into 31 excludedclassifications,itrefusedto furnish presumptivelyrelevant informationwithout thesemblanceof a lawfulexcuse, and it hasstated that process oftheBoard is so slowthat theUnion is without an effective remedy forRespondent'sunlawful actions.Therefore,we must seek to address Re-spondent's cavalier disregardfor the Union'smost basicrepresentative obligation,namely the preservation of thevery existence of thebargaining unit.Accordingly, in thehope that any futuresimilar violations can be remediedmorepromptly,I shall recommendthatRespondent beordered to furnish,on request,any information relevantto determiningwhether ornot bargaining unit work isbeingperformed by anyoneoutside the unit, as well asany otherrelevant informationto allow the Union tofunctioneffectivelyin its representativecapacity.[RecommendedOrder omitted from publication.]